                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF DELAWARE

      F'REAL FOODS, LLC and
      RICH PRODUCTS
      CORPORATION,

                            Plaintiffs,

                v.                                 Civil Action No. 16-41-CFC

      HAMILTON BEACH
      BRANDS, INC. and HERSHEY :
      CREMv'.IERY COMPANY,

                            Defendants.:


                          MEMORANDUM ORDER

      Pending before the Court is Defendants' motion for summary judgment, D.I.

177, in which Defendants seek five summary judgments. Having reviewed the

briefing filed by the parties in connection with D .I. 177 and heard oral argument,

and mindful of the fast-approaching trial date, I will address in this Memorandum

Order Defendants' motion for summary judgment of noninfringement of U.S.

Patent No. 7,520,658 (the "#658 patent") and summary judgment of

noninfringement of claim 22 of U.S. Patent No. 7,144,150 (the "#150 patent"). For

the reasons discussed below, I will deny Defendants' motion for these summary

judgments.
      1.     Defendants argue that summary judgments for noninfringement of the

#658 patent and the #150 patent are warranted because similar claim limitations of

the two patents require that the splash shields on the milkshake blenders accused of

infringement have sufficient mass such that the shields are "heavy enough to create

sufficient downward force on the vessel [i.e., the milkshake cup] so as to retain the

vessel within the holder when the mixing element moves upwardly in the vessel

from the first position to the second position when liquid is present." D.I. 178 at

14 (emphasis omitted) (citation omitted). Defendants argue that summary

judgment for noninfringement of the #65 8 patent is warranted for the additional

reasons that the splash shields on the accused products ( 1) are not unrestrained and

(2) are not "approximately 5 lbs." Id. at 10-14, 16. The parties stipulated that

"unrestrained" means "without any other mechanical means of restraining the

upward sliding movement of the splash shield on the shaft, apart from the mass or

weight of the splash shield itself." D.I. 76, Ex. A.

      2.     Defendants' arguments hinge on treating as separate and distinct from

the splash shield a weight and two guide bars, all three of which Defendants

describe as "attached" to the splash shields. Plaintiffs contend that the guide bars

and the weight are each "a functional part of the splash shields." See D.I. 200 at ,r,r

10, 11, 13, 14. If the guide bars and the weight are part of the splash shield, then

the splash shield weighs approximately five pounds, is unrestrained, and has



                                          2
sufficient mass to meet the claim limitations at issue. 1 If, on the other hand, the

guide bars and the weight are separate from the splash shield, then the splash shield

weighs considerably less than five pounds, is not unrestrained solely because of the

mass or weight of the splash shield itself, and lacks the sufficient mass required by

the claim limitations at issue.

      3.     Plaintiffs' briefing and oral argument presentation were less than

clear, but viewed in the light most favorable to Plaintiffs, it appears that Plaintiffs

are taking the position that, because the guide bars and the weight are "functional

parts" of the splash shields, the accused blenders directly infringe the claim

limitations at issue or, in the alternative, infringe under a doctrine of equivalents

theory.

      4.     There are material factual disputes about whether the guide rods and

the weight are parts of the splash shields (see D.I. 200 ,r,r 10, 11, 13, 14, 15), and,

consequently, whether the splash shields (1) are "heavy enough to create sufficient

downward force on the vessel [i.e., the milkshake cup] so as to retain the vessel

within the holder when the mixing element moves upwardly in the vessel from the


1 Defendants   also appear to argue that even if the guide bars were part of the splash
shield, the friction on the rods would constitute "another mechanical means of
restraining" the splash shield. D.I. 178 at 11-12. This argument fails, however,
because any such friction would be nothing more than a consequence of the wei~t
or mass of the guide bars. If the guide bars are part of the splash shield, it follows
that such friction is not a mechanical means "apart from the mass or weight of the
splash shield itself."

                                            3
first position to the second position when liquid is present"; (2) are unrestrained;

and (3) weigh approximately five pounds. I therefore will deny summary

judgment. See Fed. R. Civ. P. 56(a) ("The court shall grant summary judgment if

the movant shows that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law."); Celotex Corp. v. Catrett, 4 77

U.S. 317,323 (1986) ("[T]he party moving for summary judgment ... bears the

burden of demonstrating the absence of any genuine issues of material fact.").

      5.     Defendants argue in their briefing that, "as a matter of law, Plaintiffs

are barred from asserting infringement under doctrine of equivalents because f real

made a narrowing amendment during prosecution related to patentability, giving

rise to prosecution history estoppel." D.I. 178 at 12-13. The narrowing

amendments in question, however, were made to distinguish prior art that disclosed

a spring mechanism and therefore are inapposite.

      WHEREFORE, on this Sixteenth day of April in 2019, IT IS HEREBY

ORDERED that Defendants' motion for summary judgment ofnoninfringement

of U.S. Patent No. 7,520,658 and summary judgment ofnoninfringement of claim

22 of U.S. Patent No. 7,144,150 is DENIED.

      IT IS SO ORDERED.




                              CONNOLLY, UNITEDSTES DISTRICT JUDGE

                                           4
